Title: To Benjamin Franklin from Isabella Strange, 28 July 1783
From: Strange, Isabella
To: Franklin, Benjamin


          
            Dear Sir
            London jully 28 1783
          
          I beg once more leave to trouble you with a Letter to my Friend Mr Hunter. I do not yet know any other way of sending a
            Letter to Him and all I have hitherto are on Business.
          Mr Strange joins with me in presenting our respectful compliments. I have the honour to
            be Dear Sir Your very humble Sert
          
            Isabella Strange
          
          
          Addressed: His excellency / Benjamin
            Franklin Esqr / Paris
          Notation: Isabella Strange, 28 July
            1783.
        